Citation Nr: 1242650	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-15 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to September 1971, including service in Vietnam.  He was awarded the Combat Action Ribbon, among other decorations.  

This matter came to the Board of Veterans' Appeals (Board) from a March 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 
The Veteran testified at a December 2008 hearing before the Board at the RO.  This matter was remanded in June 2009 for further development.  While the remand directives were being processed, the Veteran died in October 2009.  As will be explained below, the Veteran's spouse has been substituted as the appellant.  Of record is a January 2011 RO memo showing that it found that the Veterans' spouse met the criteria for substitution in the matter of the Veteran's appeal which was pending at the time of his death.  See 38 U.S.C.A. § 5121A. 

By rating decision in June 2011, the appellant's claim of service connection for the cause of the Veteran's death was denied by the RO.  It does not appear from the record that an appeal was initiated from that determination, and that issue is not before the Board at this time.  However, in a June 2012 written brief presentation, the appellant's representative appears to request that the cause of death claim be reviewed again by the RO.  The representative set forth a contention to the effect that the Veteran had severe coronary artery disease which played a role in his death.  The Board notes that on August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202.  Under the circumstances, the Board hereby refers to the RO the cause of death claim/request to reopen which appears to have been raised by the representative. 



FINDINGS OF FACT

1.  The Veteran had type I diabetes mellitus, not type II diabetes mellitus.  

2.  The Veteran's type I diabetes mellitus was not manifested during service or within one year of discharge, nor was the Veteran's type I diabetes mellitus otherwise related to his active duty service, including as due to exposure to Agent Orange.


CONCLUSION OF LAW

The type I diabetes mellitus was not incurred in or aggravated by his active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  


Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran pre-adjudication notice by a letter dated in 
July 2005.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  
  
The RO provided Veteran with additional notice in September 2006 and February 2007, subsequent to the initial adjudication.  Altogether, the notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While the September 2006 and February 2007 notices were not provided prior to the initial adjudication, the Veteran had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in an April 2007 statement of the case, and October 2007 and June 2008 supplemental statements of the case, following the provision of notice in September 2006 and February 2007.  The Veteran received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The appellant was furnished a supplemental statement of the case in December 2011.  The appellant has appointed her own representative, and that representative has submitted written argument on two occasions.  In any event, the appellant has not demonstrated any prejudice with regard to the content of VCAA notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Moreover, the appellant has not pointed to any violation of due process in connection with her continuing the appeal as the substitute claimant in place of the late Veteran.
  
Duty to Assist

VA has obtained service, VA and private treatment records, reviewed the Veteran's virtual VA file, assisted the appellant in obtaining evidence, afforded the Veteran a VA examination in January 2006, obtained an October 2007 opinion from another VA examiner, obtained March 2009 and September 2012 medical expert opinions, and afforded the Veteran the opportunity to give testimony at a December 2008 hearing before the Board at the RO.  On a form received in November 2012, the appellant marked the appropriate box to indicate that she had no further argument or evidence to submit and that she wanted the Board to immediately proceed with adjudication of her appeal.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant and representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to service connection for diabetes mellitus.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus , are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant is seeking entitlement to service connection for diabetes mellitus.  The main argument is that the Veteran had type II diabetes mellitus, and under applicable law, a presumption of service connection exists for certain Vietnam veterans with type II diabetes mellitus.  The essential question to be resolved in the instant case is whether the Veteran has type I (for which the presumption for certain Vietnam veterans does not apply) or type II diabetes mellitus.

A November 2002 VA examination shows a diagnosis of diabetes mellitus, and various private treatment records from October 1998 to May 2005 show that the Veteran was treated for diabetes mellitus.  

However, on an April 2005 private treatment record from Christopher Corines and on VA examination in July 2005, it was noted that the Veteran had type II diabetes mellitus.  

Subsequent treatment records such as an August 2005 treatment record from Vascular Associates of Long Island Comprehensive Vascular Care, November 2005 and December 2005 treatment records from Long Island Jewish Medical Center, a January 2006 VA treatment record and a January 2006 VA examination show type I diabetes mellitus.  The VA examiner from January 2006 explained that the Veteran was diagnosed when he was 26 years old and was treated with insulin only from the time of diagnosis onward.  The VA examiner continued that there was no C-peptide (endogenous insulin), that the Veteran had never been obese, and that there was no history of diabetes mellitus in his parents or siblings.
  
March 2006 patient information document and a nutrition report both from Queens Dialysis of South Flushing, an October 2006 treatment record from Osric King, and  December 2006 private treatment records from New York Presbyterian and New York Hospital Queens show that the Veteran had type I diabetes mellitus.  However, the December 2006 treatment record from New York Presbyterian also included the following notation: "Diabetes mellitus ? Type II."  
      
A July 2007 VA treatment record shows a past medical history of diabetes mellitus.  

July 2007 private treatment record from Davita Myrtle Beach South Carolina Dialysis (Davits), and September 2007 private treatment record from Medical University of South Carolina show diabetes mellitus II.   

After examining the Veteran's claims file, a VA examiner from October 2007 concluded that the Veteran had Type I diabetes.  He acknowledged that the January 2006 VA examination and noted that the C-peptide level is diagnostic of Type I diabetes.  The VA examiner continued that Type II diabetes is accompanied by a normal or high C-peptic level. 

A July 2008 nutrition report from Myrtle Beach showed type II diabetes mellitus.   

In an attempt to resolve the conflicting medical diagnosis, the Board sought a medical expert opinion.  In March 2009, Roger H. Bower, M.D., F.A.C.P. stated that those with type II diabetes mellitus are usually over 45 years of age, are obese and have blood glucose (particularly early in age occurs) that can be controlled with diet and exercise, progressing to needing oral medication and possibly eventually requiring insulin.  He stated that they are not likely to have diabetic ketoacidosis and often have relatives with type II diabetes mellitus.  In type I diabetes mellitus, the pancreas does not produce any insulin, at least after the patient has had the disease for awhile; while with type II diabetes mellitus, insulin levels are usually normal or even elevated, but the person's cells are resistant to the effects of insulin, so their blood glucose is elevated in the face of insulin produced by their body.  Since c-peptide is secreted along with insulin, it is a marker for insulin secretion that can be used if a patient is taking insulin.

Dr. Bowers found that the Veteran had more of the features of type I diabetes mellitus initially, nine years after his possible exposure to Agent Orange in Vietnam.  He noted that the Veteran never had diabetic ketoacidosis, which is a hallmark of type I diabetes mellitus and that in recent records, the Veteran listed diabetes mellitus in his mother and brother, which increased the likelihood of having type II diabetes mellitus.  Dr. Bowers found that over the years, the Veteran's medical records contained notes referring to both type I diabetes mellitus and II; and that as the treatment for the Veteran did not depend on the classification, this was readily understandable.  He stated that providers who cared for a man of middle age might assume type II diabetes mellitus, because it is much more common than type I diabetes mellitus.  Conversely, some providers refer to all diabetics on insulin as insulin dependent (type I), which he said was incorrect.  A c-peptide level was measured in recent years and was reported undetectable.  To Dr. Bowers, this was apparently a basal level and recommended a glucagon stimulated c-peptide level to be definitive.  Also, there were autoantibodies present in type I diabetes mellitus, which could help distinguish the two forms.  Dr. Bowers stated that the Veteran should have an anti-islet cell antibody and an anti-GAD-65 level.  If the stimulated c-peptide level is still unmeasurable, and the autoantibodies are positive, the diagnosis of type I diabetes mellitus would be quite solid.  If the c-peptide level is unmeasurable, and the autoantibodies are negative, the diagnosis of type I diabetes mellitus would still be the more likely.  The levels of the autoantibody fall over the years of having diabetes.  If the c-peptide is measurable, and the auto antibodies are negative, there would be solid grounds for a diagnosis of type II diabetes mellitus.  Dr. Bowers stated that the preponderance of clinical features over the years favors a diagnosis of type II diabetes mellitus.  However, a glucagon stimulated c-peptide level, he said, would settle the matter.

Other evidence of record includes September 2009 and October 2009 private treatment records from Anne M. Everman, M.D. which refer to diabetes diagnosed 30 years ago in which the Veteran had been on insulin for the entirety and had used an insulin pump.  Also, a copy of a completed VA ischemic heart disease disability benefits questionnaire (received in August 2011) shows diabetes.    

As noted earlier, the Veteran died while the prior Board remand was being processed at the RO.  In order to follow through with the underlying purpose of the remand (medical clarification as to the type of diabetes involved), the Board requested another VHA expert opinion in August 2012.  A September 2012 opinion was subsequently received from R. Harsha Rao, MD, Chief of Endocrinology at a VA Medical Center.  

After reviewing the chart and reports regarding the Veteran's claim, the September 2012 VA examiner was able to state with more than 50 percent certainty that the Veteran had diabetes Type I and not diabetes Type II.  Dr. Rao offered five reasons to support her diagnosis.

Dr. Rao noted that the age of onset is consistent with diabetes Type I.  Here, the Veteran was diagnosed when he was 29, according to his own handwritten note from May 9, 2007.  

Dr. Rao also noted that insulin therapy from date of diagnosis is consistent with diabetes Type I.  The medical expert dismissed the Veteran's May 2007 statement that there was no Type II diabetes and no pills available and that as a result, "[e]veryone was diagnosed Type I".  Dr. Rao stated that not only was diabetes Type II well-described decades earlier, sulfonylurea drugs were widely prescribed for diabetes Type II since the 1950s.  

Dr. Rao further noted that being non-obese is consistent with diabetes Type I.  Here, the Veteran weighed in at 180 lbs and stood 6 feet tall with a BMI of about 24.5

It was additionally noted that being not insulin resistant is consistent with diabetes Type I (based on an insulin requirement of 35 to 50 units/day) and cited to unit readings found in several private treatment records.

Dr. Rao finally noted that there was undetectable c-peptide level (<0.5 ng/ml), found in 2006, which is diagnostic of absolute insulin deficiency, the hallmark of diabetes Type I, in which some residual insulin secretion can be detected until very late in the disease.

The Board acknowledges the treatment records that reflect diabetes mellitus Type II.  However, a review of the records shows that the July 2005 VA examination report and private treatment records from Dr. Corines, Davita, Medical University of South Carolina do not provide rationale for the diagnosis.  Additionally, the nutrition report merely notes type II diabetes mellitus and nothing more.  It does not appear to be a diagnosis provided based on test results.  Overall, the Board affords considerably more weight to the September 2012 medical expert opinion than to the aforementioned VA and private treatment records.  Among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file, and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Furthermore, the September 2012 medical expert's diagnosis and rationale is supported by the findings and rationale reflected in January 2006 and October 2007 VA examination reports and that of the Veteran's private physician-Dr. Everman.  

Likewise, the Board affords more weight to the September 2012 medical opinion than the one offered in March 2009 by Dr. Bowers.  While he did acknowledge that the Veteran originally had more features of diabetes Type I, Dr. Bowers ultimately concluded that there was a preponderance of clinical features that favored type II diabetes mellitus.  However, unlike the September 2012 medical expert who had cited to five reasons, he cited to only two reasons for his diagnosis-no evidence of diabetic ketoacidosis and reports that family members had been diagnosed.  Also, it appears to the Board that Dr. Bowers was not confident about his diagnosis as he had suggested a glucagon stimulated c-peptide to be sure.  Unmeasurable c-peptide level, he said, whether auto antibodies were positive or negative, indicate type I diabetes mellitus.  Here, the September 2012 medical expert considered the c-peptide level that was of record and thus concluded that the Veteran had diabetes Type I based on the c-peptide level.     

Based on the competent medical evidence of record, the Board must conclude that the Veteran did not have type II diabetes mellitus.  Accordingly, service connection for the Veteran's diabetes cannot be established via the presumption for certain Vietnam veterans. 

The remaining question is whether the Veteran's type I diabetes was causally related to service.  Although this does not appear to be a main argument advanced by the appellant, the Board nevertheless finds that the type I diabetes was not causally related to the Veteran's service.  Service treatment records do not include any references to diabetes, and it appears that the Veteran's diabetes was diagnosed several years after service.  There is some suggestion that it was diagnosed at age 29; the Veteran was born in 1949, so he would have been 29 in 1978, well-outside the one-year presumption period after service.  There is otherwise no competent evidence of record suggesting any nexus between the type I diabetes and the Veteran's service.  

The Board recognizes the Veteran's Vietnam combat service and sympathizes with the appellant.  However, application of VA laws and regulations to the facts of this case does not allow for a finding of service connection for the Veteran's diabetes. 



ORDER

Entitlement to service connection for diabetes mellitus is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


